Name: Commission Regulation (EEC) No 2746/89 of 12 September 1989 re-establishing the levying of customs duties on gloves, mittens and mitts of leather or composition leather falling within CN code 4203 29 10 originating in India and those originating in Pakistan to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 266/6 Official Journal of the European Communities 13 . 9 . 89 COMMISSION REGULATION (EEC) No 2746/89 of 12 September 1989 re-establishing the levying of customs duties on gloves , mittens and mitts of leather or composition leather falling within CN code 4203 29 10 originating in India and those originating in Pakistan to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply Whereas, in the case of gloves, mittens and mitts of leather or composition leather falling within CN code 4203 29 10 the individual ceiling was fixed at ECU 5 250 000 ; whereas, on 4 August 1989, imports of these products into the Community originating in India and those originating in Pakistan reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against India and those against Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 4257/88, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 7 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established : HAS ADOPTED THIS REGULATION : Article 1 As from 16 September 1989, the levying of customs duties suspended pursuant to Regulation (EEC) No 4257/88 , shall be re-established on imports into the Community of the following products originating in India and those originating in Pakistan : Order No CN code Description 10.0590 4203 29 10 Articles of apparel and clothing accessories, of leather or composition leather  Gloves, mittens and mitts  Protective for all trades Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 1989. For the Commission Christians SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12. 1988, p. 1 .